                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 THE NECK HAMMOCK, INC., a Delaware                MEMORANDUM DECISION AND
 corporation,                                      ORDER GRANTING MOTION FOR
                                                   DISCOVERY AFTER DEFAULT
                        Plaintiff,
 v.                                                Case No. 2:19-cv-00506-DAK-DBP

 BIANLI ZHANG, an individual, and JOHN             District Judge Dale A. Kimball
 DOES 1 through 10, doing business
 as “health bianli” on www.amazon.com,             Magistrate Judge Dustin B. Pead

                        Defendant.


       This matter is referred to the undersigned from Judge Dale Kimball in accordance with

28 U.S.C. § 636(b)(1)(A). (ECF No. 15.) Before the court is Plaintiff, The Neck Hammock,

Inc.’s Motion for Discovery. (ECF No. 29.) On March 9, 2020, a default certificate was entered

as to Bianli Zhang. Plaintiff now seeks “damages discovery on third-party Amazon.com

(“Amazon”) to determine sales information for infringing products sold by Defendant Bianli

Zhang.” (ECF No. 29 p. 2.) The court will grant the motion.

       Plaintiff alleges Defendant sold knock-off products on Amazon that infringe on

Plaintiff’s intellectual property. (ECF No. 2.) Following service of process, Defendant failed to

answer or defend the matter and a default certificate was entered. (ECF No. 28.)

       Federal Rule of Civil Procedure 26 governs the scope and timing of discovery in civil

cases. Under Rule 26(d)(1), a party "may not seek discovery from any source before the parties

have conferred as required by Rule 26(f)," unless exempted by rules not relevant here "or by

court order." Fed. R. Civ. P. 26(d)(1). Because Defendant has defaulted, the parties have not

conferred as required by Rule 26(f).
       This court has broad discretion over the control of discovery. SEC v. Merrill Scott &

Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010). Such latitude extends to allowing discovery

in the absence of a Rule 26(f) conference. See Fed. R. Civ. P. 26(d)(1) (allowing a party to

conduct discovery prior to a Rule 26(f) conference if ordered by the court). Other courts and this

court, have allowed discovery following entry of default but prior to entry of a default judgment.

See, e.g., Clockwork IP, LLC v. Aladdin One Hour HVAC, Inc., No. 2:12cv1532, 2015 WL

2450195, at *2 (D. Nev. May 22, 2015) (noting the court had previously granted plaintiffs' ex

parte motion to conduct "[d]amages [d]iscovery" against a defaulted defendant); Zero Down

Supply Chain Sols., Inc. v. Glob. Transp. Sols., Inc., No. 2:07cv400, 2012 WL 4925368, at *1-2

(D. Utah Oct. 16, 2012) (permitting discovery by the defendants, who defaulted, as to the amount

of damages claimed by the plaintiffs, but disallowing discovery “about the underlying cause of

[p]laintiffs’ damages.”); Advantage Media Grp. v. Debnam, No. 1:10cv95, 2011 WL 2413408, at

*1 (M.D.N.C. June 10, 2011) (declining to enter a default judgment until discovery proceeded on

damages).

       Here, allowing discovery as to damages before entering default judgment, is supported by

the record and it serves judicial economy by allowing Plaintiff to be accurate in its calculations.

Defendants lack of a response has halted the adversary process. The court, therefore will exercise

its discretion and allow discovery as to damages prior to a Rule 26(f) conference.

       Plaintiff’s Motion for Discovery is GRANTED.

                 DATED this 24 March 2020.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
